DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-17 in the reply filed on 06/01/2021 is acknowledged.
Claims 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (US 20140044918 A1).
Regarding claim 11, Zeng teaches a thermosetting resin composition comprising: (a) a polyphenylene ether having two vinyl groups at both ends of its molecular chain (Zeng, Abstract, Par. 0037 – see Zeng formula (6) below); and (b) a polytetrafluoroethylene (PTFE) filler (Zeng, Par. 0023 and 0053).

    PNG
    media_image1.png
    263
    1292
    media_image1.png
    Greyscale

Zeng formula (6)
		Regarding claim 16, Zeng teaches the thermosetting resin composition of claim 11, further comprising an organic filler, a cross-linkable curing agent, and a flame retardant (Zeng, Abstract, Par. 0022-0023, and 0049-0052).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20140044918 A1) as applied above for claims 11 and 16.
	Regarding claim 12, Zeng teaches the thermosetting resin composition of claim 11, wherein a content of the polytetrafluoroethylene filler ranges from 5 to 150 parts by weight based on 100 parts by weight of the composition without filler (Zeng, Par. 0053). This results in a PTFE filler content range of from 4.8 (5/(100+5) *100) to 60 (150/(100+150) * 100) parts by weight based on 100 parts by weight of the total composition, which overlaps the claimed range of 10 to 60 parts by weight, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Regarding claim 15, Zeng teaches the thermosetting resin composition of claim 11 as stated above for claim 11, wherein the thermosetting resin has the polyphenylene ether represented by Formula (6) that establishes a prima facie case of obviousness over Formula 1 of instant claim 15 (Zeng, Par. 0030-0044 – see Zeng formula (6) above, also formulae (7)-(11)).

Polyphenylene: 			4.2 – 78.3 wt.% 	(Lower end: 20/480, Upper end: 90/115)
PTFE Filler: 			1.5 – 57.7 wt.% 	(Lower end: 5/335, Upper end: 150/260)
Inorganic filler: 			1.5 - 57.7 wt.% 		(Lower end: 5/335, Upper end: 150/260)
Cross-Linkable curing agent: 	2.1 – 69.6 wt.% 	(Lower end: 10/480, Upper end: 80/115)
Flame retardant: 		1.2 - 42.1 wt.% 		(Lower end: 5/405, Upper end: 80/190)
Zeng’s composition ranges overlap the claimed ranges of 20-45 wt.%, 10-60 wt.%, 0-30 wt.%, 5-20 wt.%, and 1 to 15 wt.% respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20140044918 A1) as applied above for claim 11, and further in view of Higuchi et al. (US 20150315342 A1).
	Regarding claim 13, Zeng teaches all of the elements of the claimed invention as stated above for claim 11 as stated above. Zeng further teaches wherein the PTFE filler has an average particle size of 
	Zeng does not specifically disclose wherein the PTFE filler has a specific surface area of 1 to 15 m2/g.
	Higuchi teaches a resin composition comprising PTFE and a polyphenylene (Higuchi, Abstract, Par. 0001, 0021, 0081), wherein the PTFE has a specific surface area of from 1.5 to 4.0 m2/g (Higuchi, Par. 0057-0059), which lies within the claimed range of 1 to 15 m2/g, and therefore satisfies the claimed range, see MPEP 2131.03.
	Since both Zeng and Higuchi teach resin compositions comprising PTFE and polyphenylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Higuchi to modify Zeng and use Higuchi’s PTFE as the PTFE filler of Zeng. This would allow for a composition with excellent tensile strength elongation (Higuchi, Par. 0059).
	Regarding claim 14, modified Zeng teaches the thermosetting resin of claims 11 and 13 as stated above. Modified Zeng further teaches wherein the PTFE has an average particle size of 1 to 100 µm (Zeng, Par. 0053, Higuchi, Par. 0057-0059), which overlaps the claimed range of 1 to 10 µm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Zeng further teaches herein the PTFE has a specific surface area of 1.5 to 4.0 m2/g (Higuchi, Par. 0057-0059), which overlaps the claimed range of 1.5 to 12 m2/g, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782